Citation Nr: 1816081	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for loss of vision.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder.

3.  Entitlement to service connection for a traumatic brain injury (TBI) or residuals thereof, to include as secondary to service-connected disabilities, or hyperthyroidism/endocrinopathy.

4.  Entitlement to service connection for bilateral hernias, to include as secondary to radiation exposure, asbestos exposure, mustard gas exposure, service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

5.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

6.  Entitlement to service connection for a sinus disorder with shortness of breath (sinus disorder), to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

7.  Entitlement to service connection for an eating disorder, to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

8.  Entitlement to service connection for a balance disorder, to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

9.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/ endocrinopathy.

10.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

11.  Entitlement to service connection for peptic ulcer disease (PUD), to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/ endocrinopathy.

12.  Entitlement to service connection for an esophageal disorder other than gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

13.  Entitlement to service connection for adult onset diabetes (diabetes), to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/ endocrinopathy.

14.  Entitlement to service connection for a bladder disorder, to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/ endocrinopathy.

15.  Entitlement to service connection for a muscle disorder, to include as secondary to service-connected disabilities, a TBI, or hyperthyroidism/endocrinopathy.

16.  Entitlement to an effective date earlier than February 27, 1995, for the grant of service connection for psychotic disorder not otherwise specified (psychotic disorder).

17.  Entitlement to an effective date earlier than February 27, 1995, for the grant of service connection for GERD.

18.  Entitlement to an increased initial rating for psychotic disorder rated as 70 percent disabling prior to July 1, 2008.

19.  Entitlement to an initial rating in excess of 10 percent for GERD.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU) since July 1, 2008, based on service-connected disabilities other than psychotic disorder.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to October 1980 and from April 1984 to May 1985 with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1997 (earlier effective date claims and increased rating claims), July 2009 (hernia), May 2010 (TBI), and January 2016 (loss of vision, sleep disorder, TBI, headaches, sinus disorder, eating disorder, balance disorder, CFS, seizure disorder, PUD, esophageal disorder other than GERD, diabetes, bladder disorder, and muscle disorder), rating decisions of various Department of Veterans Affairs (VA) Regional Offices (ROs).  Additionally, in a March 2017 decision, the RO granted a TDIU for the entire appeal period when the Veteran was not in receipt of a total disability rating (from February 27, 1995, to July 1, 2008).  

In January 2015 and March 2017, the Veteran testified before Decision Review Officers of the RO; transcripts of those hearings are of record.  

In June 2016, the Board remanded the earlier effective date claims, the claim for an increased rating for GERD, and the claim for service connection for the residuals of a TBI.  Additionally, the Board took up the issue of entitlement to a TDIU before and after July 1, 2008, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the RO issued a statement of the case (SOC) regarding the claim for an earlier effective date for psychotic disorder instead of a supplemental statement of the case (SSOC) as directed in the June 2016 remand.  Nevertheless, the Board finds that the intent of the remand direction was that the RO readjudicate such issue, which has been accomplished.  Furthermore, remanding the appeal for issuance of an SSOC would serve no useful purpose and would not benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Board finds there has been substantial compliance with the Board's remand orders as they relate to the issues denied herein, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran filed a claim for compensation under 38 U.S.C. § 1151 for failure to diagnose and treat hyperthyroidism in October 2016, but the Agency of Original Jurisdiction (AOJ) has not yet adjudicated his claim.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

Similarly, the issue of entitlement to special monthly compensation (SMC) has been raised by the record; such is REFERRED to the AOJ for appropriate action.  In this regard, entitlement to SMC benefits is linked directly to the Veteran's service-connected disability ratings.  In this respect, if a veteran has a single service-connected disability rated as total and additional separate disabilities rated as 60 percent or higher, he is entitled to SMC benefits under 38 U.S.C. § 1114(s).  Here, while the Veteran's psychotic disorder has been assigned a total disability rating since July 1, 2008, his previously rated service-connected disabilities do not yield a combined 60 percent rating.  However, in this decision the Board has granted service-connection for two issues and the AOJ must now implement those decisions and assign initial disability ratings and effective dates to determine if and when the Veteran's service-connected disabilities apart from his psychotic disorder establish a combined 60 percent rating or greater.  In short, the AOJ must implement this decision and, in doing so, consider entitlement to SMC benefits.  Until such disabilities are rated, the issue of entitlement to SMC is not ripe for appellate review.

Tangentially, the Board notes that the Veteran's TDIU rating prior to July 1, 2008, was awarded based on the combined effects of his service-connected disabilities, not one service-connected disability.  Specifically, as noted above, in the March 2017 rating decision the AOJ granted a TDIU for the entire appeal period prior to July 1, 2008, "...based on all the evidence in [the] claims file...which showed [the Veteran was] unemployed at time[s] due [to] different disabilities...."  The AOJ acknowledged the Veteran's psychotic disorder was the main disability that caused unemployability but a plain reading of the decision indicates the award was based on all of the Veteran's service-connected disabilities.  As the Veteran's claims for increased ratings are denied herein and his TDIU is based on several service-connected disabilities, the Veteran does not currently have a single disability rated as total for the period prior to July 1, 2008, and entitlement to SMC for that period is not warranted under the current ratings.  That said, if the AOJ assigns effective dates for the issues granted herein prior to July 1, 2008, and rates any as totally disabling for such period, the Veteran may be entitled to SMC prior to July 1, 2008, if the criteria outlined above are met.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed November 2009 rating decision denied service connection for loss of vision and a sleep disorder, and is now final.

2.  Evidence added to the record since the November 2009 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the Veteran's claim for service connection for loss of vision.

3.  Evidence added to the record since the November 2009 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the Veteran's claim for service connection for a sleep disorder.

4.  The competent evidence of record, including 2010 neurologic testing and a February 2015 VA examination report, does not establish a diagnosis of a TBI or residuals thereof.

5.  Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral inguinal hernias had their onset during active duty service.
6.  Resolving all doubt in the Veteran's favor, his currently diagnosed headaches had their onset during active duty service.

7.  The most probative evidence of record is against a finding that the Veteran's current sinus disorder had its onset in service, is related to service, or was caused or aggravated by a service-connected disability.

8.  The competent evidence of record does not establish a diagnosis of an eating disorder.

9.  The competent evidence of record does not establish a diagnosis of a balance disorder.

10.  The competent evidence of record does not establish a diagnosis of CFS.

11.  The competent evidence of record does not establish a diagnosis of a seizure disorder.

12.  The competent evidence of record, including an October 2015 examination report, does not establish a current diagnosis of PUD.

13.  The competent evidence of record does not establish a diagnosis of an esophageal disorder that is separate and distinct from GERD.

14.  The competent evidence of record does not establish a diagnosis of diabetes.

15.  The competent evidence of record does not establish a diagnosis of a bladder disorder.

16.  The competent evidence of record does not establish a diagnosis of a muscle disorder.

17.  VA received the Veteran's claim for service connection for an acquired psychiatric disorder and gastroenteritis on February 27, 1995.1

18.  A February 1997 rating decision denied entitlement to service connection for a nervous disorder and a stomach disorder.  The Veteran submitted a notice of disagreement the same month.  In July 1997, the RO issued another rating decision denying service connection for a nervous condition and stomach disorder.

19.  An April 2011 rating decision granted service connection for psychotic disorder effective July 1, 2008.

20.  A December 2015 rating decision assigned an earlier effective date of February 27, 1995, the date VA received the Veteran's original claim, for the grant of service connection for psychotic disorder.  Specifically, the AOJ found that the July 1997 rating decision did not subsume the Veteran's February 1997 notice of disagreement with the February 1997 rating decision.  

21.  A February 2015 rating decision granted service connection for GERD effective July 9, 2009.

22.  A March 2016 rating decision assigned an earlier effective date of February 27, 1995, the date VA received the Veteran's original claim, for the grant of service connection for GERD.  Specifically, the AOJ found that the July 1997 rating decision did not subsume the Veteran's February 1997 notice of disagreement with the February 1997 rating decision.

23.  Prior to July 1, 2008, the Veteran's psychotic disorder was manifested by deficiencies in most areas and severe impairment of social and industrial adaptability, without more severe manifestations that more nearly approximated total occupational, industrial, and social impairment.  

24.  For the entire appeal period, the Veteran's GERD has been manifested by abdominal pain, heartburn, gas, occasional nausea, and regurgitation that necessitated the use of medication, but such symptoms have not been persistently recurrent and have not resulted in material weight loss, or hematemesis or melena with moderate anemia, nor have they produced considerable or severe impairment of health.

25.  Since July 1, 2008, the Veteran's service connected disabilities other than psychotic disorder have not precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision that denied service connection for loss of vision and a sleep disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has not been submitted, and thus, the criteria for reopening the claim for service connection for loss of vision have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).   

3.  New and material evidence has not been submitted, and thus, the criteria for reopening the claim for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  

4.  The requirements for establishing service connection for a TBI or residuals thereof have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The requirements for establishing service connection for bilateral inguinal hernias have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The requirements for establishing service connection for headaches have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The requirements for establishing service connection for a sinus disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

8.  The requirements for establishing service connection for an eating disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

9.  The requirements for establishing service connection for a balance disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

10.  The requirements for establishing service connection for CFS have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

11.  The requirements for establishing service connection for a seizure disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.310 (2017).

12.  The requirements for establishing service connection for PUD have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

13.  The requirements for establishing service connection for an esophageal disorder other than GERD have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

14.  The requirements for establishing service connection for diabetes have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

15.  The requirements for establishing service connection for a bladder disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.310 (2017).

16.  The requirements for establishing service connection for a muscle disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.310 (2017).

17.  The criteria for an effective date earlier than February 27, 1995, for the award of service connection for psychotic disorder have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

18.  The criteria for an effective date earlier than February 27, 1995, for the award of service connection for GERD have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

19.  Prior to July 1, 2008, the criteria for an initial rating in excess of 70 percent for psychotic disorder were not met.  38 U.S.C. §§ 1155, 5107  (2012); 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9210 (1995); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, DC 9210 (2017).

20.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, DCs 7399-7346 (2017).

21.  Since July 1, 2008, the criteria for a TDIU based on service-connected disabilities other than psychotic disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is advised that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  New and Material Evidence

The Veteran's claims for service connection for loss of vision and a sleep disorder were initially denied by way of a November 2009 rating decision.  The claims were denied because there was no evidence submitted that showed that the disabilities were related to an event, illness, or injury that occurred in service.  More importantly, there was no evidence that the Veteran had been diagnosed with loss of vision or a sleep disorder.  The Veteran was notified of the decision in a November 2009 letter, but did not appeal or submit relevant evidence within one year.  As the Veteran is an active participant in his claims, it is worth noting that to the extent one of his filings can be construed as a notice of disagreement with the November 2009 decision, in June 2014 the Veteran submitted a letter noting his desire to withdraw all issues then being developed by the AOJ except the issues of entitlement to service connection for a TBI and his earlier effective date claims.  In July 2014, the RO wrote the Veteran and advised him his sleep disorder and vision loss claims had been with withdrawn per his request.  The Veteran did not contact the AOJ regarding such claims again until his September 2015 claim to reopen the finally decided issues.  Furthermore, while the Veteran has submitted numerous copies of his service treatment records (STRs) after the November 2009 decision, the original versions were of record at the time of the decision; as such, 38 C.F.R. § 3.156(c) is inapplicable.  In short, the November 2009 decision is final.  See 38 U.S.C. 
§ 7105 (2012); 38 C.F.R. §§ 3.156; 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 2009 denial, new evidence has been associated with the claims file to include Social Security Administration (SSA) records, letters, articles, and lay statements.  The submissions do not reveal any currently diagnosed sleep disorder or a vision disorder that is subject to service connection.  In this regard, the Veteran is advised that refractive errors, myopia, and astigmatism, are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  Furthermore, despite the Veteran's reports to treatment providers that he occasionally experiences difficulty sleeping, no medical professional has ever diagnosed him with a sleep disorder.  Importantly, the Veteran is not competent to diagnose himself with a vision disorder for VA purposes or a sleep disorder as the diagnosis of such disabilities is not within the realm of knowledge or ability of a layperson.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

As the newly submitted evidence does not establish or suggest the presence of a sleep disorder or vision disorder subject to compensation at any point, it does not relate to an unestablished fact that is necessary to substantiate the Veteran's claims, to wit, current disabilities.  Thus, new and material evidence has not been received, and the claims for service connection for loss of vision and a sleep disorder cannot be reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including organic diseases of the nervous system) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TBI

The Veteran contends he sustained a TBI when he accidentally hit the left side of his head on a sharp object onboard his ship in October 1977.  He purports to have experienced myriad residual symptoms thereafter.  In support of such, he submitted numerous articles regarding residual effects of TBIs as well as copies of 38 C.F.R. § 3.310 noting conditions secondary to diagnosed TBIs.  He further claims that post-service treatment records from the early 1980s prove he sustained a TBI in service as he was diagnosed with intermittent granulocytopenia, acute chest pain, high elevation of creatinine phosphokinase and aldolase, and stomach disorders, all of which he contends were caused by his alleged TBI.

Resolution of the Veteran's claim of entitlement to service connection for a TBI or residuals thereof turns on whether he sustained a TBI in service or has had residuals of a TBI at any time during the appeal period.  The Board finds that he has not and that, as a result, service connection for a TBI is not warranted.

Initially, the Board finds that the Veteran's recent reports regarding the severity of his in-service injury and his alleged continuous symptoms thereafter lack credibility.  In this regard, the Veteran has variously reported that he awoke from his injury in a pool of blood and that he experienced a loss of consciousness.  Notably, the contemporaneous STRs do not document any reports of loss of consciousness and only describe a one centimeter laceration near the left eye.  Indeed, the treating clinician closed the wound with two stitches and the Veteran was advised to return to duty.  When the stitches were removed the next month, there was no notation regarding any residual symptoms.  Given the plain reading of the records made at the time of the Veteran's injury, the Board finds his subsequent descriptions to be less credible than his characterization of the circumstances at the time of the incident.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). 

Similarly, the Veteran's reports that he experienced persistent symptoms following the 1977 head injury are also unsupported by the record.  Indeed, in September 1980, September 1981, November 1983, and September 1987 reports of medical history, the Veteran reported being healthy and he denied any history of a head injury or the symptoms he now reports are related to his head injury (headaches, dizziness, eye trouble, nose trouble, sinusitis, shortness of breath, epilepsy, and sleep problems).  Moreover, the Veteran made no mention of a TBI or related symptomatology at the time of his initial February 1995 claim for service connection.  It was not until December 2009, more than 30 years after the in-service head injury, that the Veteran ever characterized his in-service injury as a TBI or claimed persistent symptomatology therefrom.  Given the fact the Veteran denied head injuries or TBI symptoms repeatedly after the 1977 incident and his failure to report such for a lengthy period of time after his service, the Board finds his statements in this regard to lack credibility and affords them no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza, 7 Vet. App. at 506 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).  

Turning to the medical evidence related to the presence of a current disability, in February 2010 a VA resident physician reviewed the aforementioned 1977 STR, conducted a TBI screen, which was positive, and referred the Veteran for further neuropsychological testing.  Then, in March 2010, pursuant to his request, the resident supplied the Veteran with a letter noting that he suffered a head injury in service and opining that his current symptoms were likely related thereto.  Several days later, on March 15, 2010, the Veteran was initially seen by a physician assigned to conduct a TBI examination.  The physician created a record of the examination by generally outlining the compensation and pension (C and P) findings, but specifically noted the Veteran's claims file had not been reviewed and diagnostic and clinical tests were not available; the report was unsigned.  The Veteran asserts that the February 2010 screening, March 2010 letter, and March 15, 2010, C and P findings confirm his TBI diagnosis.

The Board notes, however, that the record also contains another compensation and pension report that was apparently issued on April 15, 2010, by the March 15, 2010, examiner in which it is noted the claims file had been reviewed as had significant neurological test results that were not available at the time of the examiner's initial review.  After reviewing the evidence in total, the examiner did not diagnose a TBI and instead reported "[b]ased on the documentation in the [] file, the incident on [October 12,] 1977 does not meet the criteria for a TBI.  There is no documentation of any symptoms indicative of a traumatic brain injury."  

As fully detailed in a September 2011 ruling of the United States District Court of the Southern District of New York (SDNY), the Veteran claims that the subsequent modification of the partial March 2010 examination report constituted misrepresentation, deceit, retaliation, spoliation, malpractice, infliction of emotional distress, privacy act violations, and due process violations by VA.  He further claimed that the report was modified after he complained about his claims file being left in a non-secure area.  As noted by the SDNY, the March 15, 2010, report was a preliminary ruling and the ultimate findings of the examiner were based on medical evidence unavailable at that time.

In this regard, the newly available testing was performed by a third VA clinician, a clinical psychologist, who assessed the Veteran and his test results between March 17, 2010, and April 14, 2010.  Ultimately, the psychologist opined that the Veteran's subjective symptoms were likely related to the combined effects of his psychiatric presentation and situational stressors, not the 1977 in-service head injury.  In May 2010, the Veteran reported for VA treatment and challenged this assessment.  Generally, he contested irrelevant facts contained in the report such as his work history and living accommodations, despite the fact the examiner reported gathering this information from the Veteran.  At the end of the encounter the psychologist reiterated to the Veteran that based on his lay reports, the concurrent medical records, and current test results, she did not believe the Veteran sustained a TBI in 1977 and that his current subjective symptoms were psychological in nature.  

Importantly, since neurological testing was performed in 2010, no VA clinician or examiner has thereafter diagnosed the Veteran with a TBI.  Indeed, in December 2014 a clinician opined that based on the Veteran's lay reports, he likely suffered a concussion following the 1977 incident, but his current cognitive problems were likely due to his psychiatric issues.  Then, during a TBI C and P examination in February 2015, another VA examiner opined the Veteran did not have and had never had a TBI, especially in light of the minimal findings in the concurrent record from the 1977 incident.  The next month, the Veteran asked another VA physician to provide him a letter indicating he sustained a TBI in service and that it was more likely than not that such was related to his military service.  Based on this request, the examiner reviewed the Veteran's records including the 2010 neurological test results, normal studies performed in 2014, and the Veteran's lay reports, and found based on this information that the Veteran's subjective symptoms were not related to the 1977 incident.  


Ultimately, the most probative evidence of record fails to demonstrate a current diagnoses of TBI or residuals thereof at any time during the appeal period or a recent diagnosis of TBI or residuals prior to the Veteran's claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, the Board finds the April 2010 complete examination report, the 2010 neurologic findings, and the February 2015 examination report to be highly probative as the clinicians reached their conclusions after reviewing the claims file, examining the Veteran, and considering all relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  On the other hand, the Board affords the February 2010 positive screening, the March 2010 partial examination report, and the March 2010 letter little probative weight as such were not based on complete neurological testing.  Further, neither the partial report nor the letter actually diagnosed the Veteran with a current TBI.  Additionally, while the Veteran has submitted numerous articles regarding TBIs, none of them are accompanied by any corresponding clinical evidence specific to the Veteran, and do not establish an in-service TBI diagnosis or current residuals.  As such, the Board finds this information to not be relevant as to the presence of a current disability and, therefore, affords the articles no probative weight.  Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998)

As noted, the Veteran has challenged the adequacy of the March 2010/April 2010 neurological test results and VA clinicians' opinions as to the presence of a TBI or residuals thereof.  The Veteran's challenges are multifaceted and range from misrepresentation of facts to racism/nationalism on the part of the examiners.  First, the Board again notes that when the C and P report was initially started in March 2010, the examiner had not completed his initial assessment as neurological testing was forthcoming and so subsequent modifications of the partial report by the examiner were reasonable and expected.  Second, a VA examiner is presumed to have properly discharged her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity.  Instead, he has voiced his subjective concerns that can be explained, as above, by a plain reading of the record or has offered fantastical interpretations as to the motives of VA employees.  As he has not demonstrated that the VA examiners were unaware of any significant fact in his case or introduced any evidence that shows a lack of impartiality or incompetence, the Veteran has not met his burden to show that the VA examinations are inadequate and the Board finds his arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Regarding the lay evidence of record, the Board notes that the Veteran and his friends who have submitted supporting statements are competent to report on his symptoms or matters within their personal knowledge.  See Jandreau, supra; Buchanan, 451 F.3d at 1331.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316. 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of TBI or TBI residuals, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of TBI residuals and the process of differentiating said residuals from psychological symptoms involves a medical subject concerning an internal physical processes extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of neurological test results.  In the instant case, there is no suggestion that the Veteran or his friends have developed an expertise in the diagnosis of neurological disabilities.  Therefore, as they do not have the appropriate medical training and expertise to competently diagnose a TBI or TBI residuals that are separate and distinct from his psychotic disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Ultimately, the Board finds the March/April 2010 and February 2015 VA examiners' opinions to be more probative than the positive TBI screening record or the Veteran's assertions as to the presence of current TBI residuals.  In this regard, the positive screening conducted in February 2010 was followed by significant testing, none of which revealed the presence of current TBI residuals nor revealed a past TBI.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of TBI or TBI residuals for the entire appeal period, there can be no valid claim for service connection.  Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a TBI or TBI residuals.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hernias

Amongst other theories of entitlement, the Veteran contends that his currently diagnosed bilateral inguinal hernias began during service and have persisted since that time, or that they later developed as a result of his in-service work as a warehouse worker lifting heavy packages.  

Given his in-service treatment for a possible hernia related to heavy lifting and current diagnosis, the only element of service connection at issue in this case is whether his hernias are related to his military service.  See January 2009 VA examination report and March 1976 STR.  

Upon review, the Board finds that the evidence weights in favor of a finding that the Veteran's current hernias are related to his active duty service.  In this regard, the Veteran has submitted two January 2010 opinion letters from his VA physician which he asserts establish the nexus element of his claim.  Indeed, one submission indicates that if the Veteran's claimed "[g]astro [i]ntestinal (sic) [c]ondition" is documented in his STRs, it is very likely that such onset in-service.  Similarly, the other submission notes that if the Veteran's complaints began in service, and have persisted, it is as likely as not that such onset during service.  Notably, in June 2013, a private treatment provider described the Veteran's hernias as "recurrent."

The Board is aware that the 2010 VA physician had only been advised regarding post-service treatment for stomach issues.  Nevertheless, as a lay person, the Veteran is of the impression that stomach issues are one and the same as his hernias given the location of such on his body.  See February 2017 hearing testimony.  Additionally, the theory behind the opinions (onset in service and continued symptomatology since such time) supports the Veteran's theory of entitlement to service-connection, persistent symptomatology.  Indeed, while the Veteran is not necessarily competent to diagnose himself with hernias, he is competent to state that the symptoms he experienced during his in-service treatment for a possible hernia are the same symptoms he has experienced since that time.  See Jandreau, supra; Layno, supra.  

Ultimately, the Board finds the 2010 opinions, viewed in the context of the other relevant medical and lay evidence, are sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  In light of the conclusions of the Veteran's care provider, the Board finds that the evidence that addresses whether his hernias are at least as likely as not related to his military service is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for bilateral inguinal hernias is warranted.

Headaches

The Veteran contends that his currently diagnosed headaches began after he hit his head in service and have continued since such time.  

As the Veteran has been diagnosed with headaches during the appeal, had in-service treatment for headaches, and an October 1977 STR documents his reports of hitting his head, the only element of service connection at issue in this case is whether his headaches are related to his military service.  See April 2015 VA treatment record and October 1977 and December 1978 STRs.  

In March 2010, a VA physician noted the Veteran's in-service head injury and opined it is very likely that the Veteran's headaches were related to such in-service injury.  Thereafter, in December 2014, another VA clinician opined it was possible the Veteran's headaches are post-concussive, although it was noted it would be unusual given the decades that had passed since the Veteran's relatively minor injury.

While the VA clinicians did not provide explicit rationales for the opinions, they implicitly indicated that their opinions were based on treatment of the Veteran and knowledge of his medical history.  The opinions are therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  The opinions are supported to some degree by the evidence showing headaches in service and within several years of service.  See December 1978 and August 1984 STRs and October 1993 private treatment record.  Importantly, there is no medical opinion of record contrary to that of the aforementioned professionals.

The evidence is thus at least evenly balanced as to whether the Veteran's headaches are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for headaches is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.

Sinus Disorder

The Veteran alternatively contends that his currently diagnosed sinus disorder (see February 2012 VA treatment record) began during service, is related to his military service, was caused by his service-connected psychiatric disorder or GERD, or that such is related to a TBI or hyperthyroidism/endocrinopathy.  

The Veteran is advised that VA has not recognized any sinus disorder as an organic disease of the nervous system and no sinus disorder is otherwise considered a chronic disease for purposes of presumptive service connection.  Additionally, as discussed above, the Veteran's claim for service-connection for a TBI has been denied and his claim for service connection for hyperthyroidism/endocrinopathy was denied in a final December 2016 rating decision.  Thus, to establish service-connection, there must be competent evidence linking the Veteran's sinus disorder with his military service or a service-connected disability.  Upon review of the record, the Board finds that there is no competent evidence of record that even suggests the Veteran's sinus disorder is related to his military service or his service-connected disabilities.  

Initially, the Board acknowledges that the Veteran has provided his own opinion regarding a relationship between his current sinus disorder and service, and the Board does not dispute that he is competent to report on his sinus symptoms.  The Veteran is not, however, competent to provide an opinion as to the appropriate diagnosis for or the etiology of those symptoms, because such questions are not within the realm of knowledge of a layperson.  See Layno, supra; Jandreau, supra.  Accordingly, the Veteran's opinion as to the etiology of his currently diagnosed sinus disorder is not competent medical evidence.

Furthermore, while the Veteran has otherwise argued that his sinus disorder onset during service and has continued since that time, the evidence of record refutes that assertion.  In this regard, in reports of medical history completed by the Veteran in September 1974, September 1980, September 1981, November 1983, and September 1987, the Veteran denied experiencing chronic colds, nose trouble, sinusitis, or shortness of breath.  Similarly, he denied experiencing chronic sinus trouble and shortness of breath while receiving private treatment in 1991 and 1994.  While he did endorse chronic sinusitis in July 1996, at which point he was diagnosed with pharyngitis, he subsequently denied chronic sinus trouble in September 2009 and December 2009 while receiving VA treatment.  Given the fact the Veteran routinely denied experiencing sinus trouble after his separation from service, the Board finds that his reports of chronic symptoms since his military service lack credibility in light of the contemporaneous medical records.  Buchanan, supra; Caluza, supra; Davidson, supra; see also Cartright, supra.

Ultimately, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. § 5107.  In this case, there is no competent evidence of the Veteran's current sinus disorder in service and there is no competent evidence linking the Veteran's current diagnosed disorder to service or a service-connected disability.  As a result, service connection for a sinus disorder is not warranted.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

Eating Disorder, Balance Disorder, CFS, Seizure Disorder, PUD, Esophageal Disorder, Diabetes, Bladder Disorder, and Muscle Disorder

The Veteran contends that he currently has an eating disorder, balance disorder, CFS, a seizure disorder, PUD, an esophageal disorder, diabetes, a bladder disorder, and a muscle disorder, all of which are related to his military service, his service-connected disorders, a TBI, or hyperthyroidism/endocrinopathy.  
 
While the evidence shows that the Veteran has symptoms of dizziness, muscle pains, fatigue, stomach pain, and frequent urination, he has not been diagnosed with an eating disorder, a balance disorder, CFS, a seizure disorder, PUD, an esophageal disorder that is separate and distinct from his service-connected GERD, diabetes, a bladder disorder, or a muscle disorder.  Importantly, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  More to the point, in light of the absence of proof of an associated underlying disability, there can be no valid claim for service connection based on those symptoms.  Brammer, supra; see also Gilpin, supra.

Specific to the claim for PUD, while the Veteran was diagnosed with such in 1996, there is no evidence of such disorder in relative proximity to the current 2015 claim.  To the contrary, after examining the Veteran and his records in October 2015, a VA examiner found there was no objective evidence of PUD during the appeal.  Similarly, the examiner failed to identify an esophageal condition that is separate and distinct from the Veteran's currently service-connected GERD.  Importantly, symptoms of stomach pain, nausea, and the like have been attributed to his GERD by VA examiners throughout the claim period.  See October 2012 and October 2015 VA examination reports.  More importantly, the disability evaluation assigned for the Veteran's GERD throughout the course of this claim, as more fully discussed below, is based on symptoms that specifically include stomach pain, nausea, and the like.  Thus, even assuming that a distinct esophageal disorder could be established based on the Veteran's reported symptoms, assigning it a separate, compensable rating would violate the rule against pyramiding, because the same symptoms would be rated twice.   See 38 C.F.R. § 4.14   (pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided).

Similarly, while the Veteran had been noted to be at risk for diabetes and to have pre-diabetes, there is no diagnosis of diabetes at any time during the appeal period.  See July 2013 and October 2014 VA treatment records.  Indeed, in September 2011 it was specifically noted the Veteran did not meet the criteria for a diagnosis of diabetes.  These records suggest that a diabetes diagnosis is based on specific medical findings rather than subjective symptoms or perceptions.  

In short, upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran has not been diagnosed with an eating disorder, a balance disorder, CFS, a seizure disorder, PUD, an esophageal disorder separate and distinct from GERD, diabetes, a bladder disorder, or a muscle disorder.  While the Board has again considered the United States Court of Appeals for Veterans Claims' (Court) holding in Romanowsky, supra, there is no probative evidence of recent diagnoses of any of the aforementioned conditions in relative proximity to the filing of the Veteran's claim.  The Board again notes the Veteran's 1996 diagnosis of PUD and also notes an October 2004 VA finding of a possible spastic bladder, but as such were respectively 19 and 11 years prior to his September 2015 claim and no subsequent treatment records document the existence of such conditions, the Board finds the one-time notation well before the date of claim cannot establish the existence of a current disability.

In the absence of proof of a current diagnosis of an eating disorder, a balance disorder, CFS, a seizure disorder, PUD, an esophageal disorder that is separate and distinct from GERD, diabetes, a bladder disorder, or a muscle disorder, service connection for those disabilities cannot be established.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for the foregoing disorders is denied.

III.  Earlier Effective Dates

The Veteran is seeking an effective date earlier than February 27, 1995, for the grant of service connection for a psychotic disorder and GERD.  He essentially contends that he suffered from such disorders during service and, as such, the effective date of his award should be the day after his separation from service.  Although the Board is sympathetic to the Veteran's claims, it finds that an earlier effective date is not warranted.

While the Board's decision as to the date of receipt of the claim is discussed thoroughly below, a brief review of the other procedural history of this claim is instructive.  The Veteran submitted a claim for service connection for gastroenteritis and mental depression via a Veteran's Application for Compensation or Pension (VA Form 21-526) dated February 24, 1996, and date-stamped as being received by VA on February 27, 1995.  The Veteran's claims were denied in a February 1997 rating decision and he submitted a timely notice of disagreement the same month.  A second rating decision denying the claims was issued in July 1997.  In 2009, the Veteran began to routinely file requests and documents related to his claims for service connection.  Eventually, in April 2011 the Veteran was granted service connection for psychotic disorder rated as 100 percent disabling effective July 1, 2008, and in February 2015 he was awarded service connection for GERD rated as 10 percent disabling effective July 9, 2009.  The Veteran promptly expressed dissatisfaction with the effective dates of the awards and at a January 2015 DRO hearing he claimed the February 1997 rating decision contained clear and unmistakable errors (CUE).  The RO proceeded to adjudicate the claims of CUE in rating decisions issued in February 2015, October 2015, and November 2015.  Eventually, in December 2015 and March 2016 decisions, the RO noted the July 1997 rating decision did not subsume the February 1997 notice of disagreement and that the Veteran's claims for service connection for a mental disorder and gastritis had been pending since such time.  As such, the RO assigned February 27, 1995, the date stamped on the Veteran's initial claim, as the effective date for the award of service connection as to both issues.  As the CUE claims have been fully adjudicated by the RO and the Veteran has not perfected appeals on such issues, the decision herein will deal exclusively with the effective date issue on the merits.

Turning to the legal authority governing the assignment of effective dates for service connection, VA regulations provide that, unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i). 

Currently, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.  Prior to March 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant could be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claims had to identify the benefit sought.  Upon receipt of an informal claim, if the formal claim had not been filed, an application form was forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, the formal claim was considered to have been filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

After a review of the evidence, the Board finds that the earliest claim for service connection for a psychiatric disorder and GERD was received on February 27, 1995.2

Initially, the documents of record prior to February 27, 1995, refer to the Veteran's educational benefits; no claim for service-connected benefits was received prior to February 27, 1995.  In fact, the Veteran himself has repeatedly reported that his initial claim was filed in 1995 or 1996, which was not within one year of his separation from service.  See e.g. July 1996 report of contact, and February 2010, March 2010, September 2010, April 2011, July 2011, January 2012, August 2012, September 2012, February 2014, May 2014, June 2015, and September 2015 items of correspondence.  Thus, neither the record nor the Veteran suggests that a valid claim for service connection was submitted prior to the current effective date, February 27, 1995.

Furthermore, while treatment records very well may document the presence of a psychiatric disorder and stomach disorder prior to February 27, 1995, and arguably do, the Veteran did not file a claim for service connection for such disorders prior to that date.  In this regard, VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established and the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established); see Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  In short, merely seeking treatment does not establish a claim, to include an informal claim, for service connection and an effective date prior to February 27, 1995, cannot be established by the sheer presence of a disability in treatment records.

Ultimately, the Board finds that VA received the Veteran's original claim for service connection for a psychiatric disorder and gastritis on February 27, 1995, and he has been afforded the earliest possible effective date under the law.  Indeed, as has been noted, he is receiving the benefit of what appears to be an erroneous date-stamp and has been awarded benefits a year prior to the date he wrote on his initial claim.3

Based on the laws and regulations previously cited, and after reviewing the totality of the evidence, the Board finds that an effective date prior to February 27, 1995, for the award of service connection for psychotic disorder and GERD is not warranted.  In this regard, the Board recognizes that the Veteran has had such disabilities for many years.  Nevertheless, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde, 12 Vet. App. at 382-383.   

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of the receipt of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to February 27, 1995, for the grant of service connection for psychotic disorder and GERD.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to February 27, 1995, for the award of service connection for such disabilities.  As such, the benefit of the doubt doctrine does not apply.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychotic Disorder

The Veteran contends that an initial rating in excess of 70 percent is warranted for his service connected psychotic disorder for the period prior to July 1, 2008.  While the Veteran expressed concern at the February 2017 DRO hearing that his rating had been reduced from 100 percent for the period prior to July 1, 2008, that is not correct.  Instead, as discussed above, when the RO initially granted service connection, they assigned July 1, 2008, as the effective date of the award and rated the disability at 100 percent disabling.  Then, in December 2015, the RO assigned a new effective date of February 27, 1995, and found the Veteran's psychotic disorder was 50 percent disabling from that date, until July 1, 2008.  The Veteran expressed dissatisfaction with the initial 50 percent rating.  In March 2016, the RO awarded an initial 70 percent rating for the psychotic disorder for the period prior to July 1, 2008, and the Veteran subsequently perfected his appeal as to the issue of entitlement to an increased initial rating.  As the Veteran has been assigned the maximum schedular rating available for psychotic disorder since July 1, 2008, the focus of this decision will be the propriety of the assigned evaluation for his psychotic disorder from February 27, 1995, to June 30, 2008.

Initially, the Board notes that the schedular criteria for psychiatric disorders were amended during the appeal period effective November 7, 1996.  Where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria and, should an increased rating be warranted under a revised criteria, that award may not be made effective before the effective date of the change.  

The Veteran's psychotic disorder is rated under DC 9210, which relates to atypical psychosis, specified and unspecified schizophrenia spectrum disorders, and other psychotic disorders.  Prior to November 7, 1996, under the General Rating Formula for Psychotic Disorders, a 70 percent rating was warranted for lesser symptomatology (than 100 percent) such as to produce severe impairment of social and industrial adaptability.  38 C.F.R. § 4.132 (1995).  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  Id

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  Hood v. Brown, 4 Vet. App. 301 (1993).  "Considerable" was to be construed as rather large in extent or degree.  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994).  The Board is bound by that interpretation of the term "considerable."  38 U.S.C. § 7104(c) (2012).  

Notably, prior to November 7, 1996, 38 C.F.R. § 4.132 also contained rating formulas for evaluating Organic Mental Disorders, Psychoneurotic Disorders, and Psychological Factors Affecting Physical Condition.  Nevertheless, as the Veteran's psychological disorder has been persistently described as being of the psychotic variety, the Board finds a further discussion of the other potentially applicable DCs is unnecessary as the Court has "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015); see also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'").  

Since November 7, 1996, under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Here, the Board notes that a plain reading of the diagnostic criteria in effect prior to November 7, 1996, and thereafter indicates that such are fundamentally the same.  In this regard, ratings under both criteria are primarily based on the impact the Veteran's psychiatric symptoms have on his social and occupational abilities.  Indeed, to warrant a total disability rating, the only higher rating available for the Veteran's psychotic disorder, the evidence under either criteria would need to establish complete social and occupational impairment.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.132, DC 9210 (1995); 38 C.F.R. § 4.130, DC 9210 (2017).

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.130 (1995); 38 C.F.R. § 4.126(a) (2017).

Parenthetically, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), eliminates the use of Global Assessment of Functioning (GAF) scores and such applies to appeals certified to the Board after August 4, 2014, as is the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

Based on the evidence of record, the Board finds that the Veteran's psychotic disorder symptomatology prior to July 1, 2008, to include panic attacks, agitation, impaired sleep, nervousness, racing thoughts, stress, impaired appetite, and anxiety, most nearly approximates the criteria for the currently assigned 70 percent rating as such symptoms did not result in total social, industrial, and economic inadaptability.

In this regard, the evidence does not show that the Veteran suffered from active psychotic manifestations of such extent, severity, depth, persistence, and/or bizarreness to produce total social and industrial inadaptability, nor does it show he had total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

To the contrary, while there is limited relevant evidence in the record for the period between February 1995 and July 2008, what evidence there is suggests that, despite some symptomatology associated with a 100 percent rating (including delusional thinking), the Veteran had some form of relationship with his siblings and his mother (see 1996 VA examination report).  For instance, in his claim for service connection, the Veteran reported he was being supported by his family and that his mother was dependent upon him for support.  Then, at the April 1996 psychiatric examination, the Veteran reported he did not have a relationship with his children or ex-wife, but had been living with his siblings whom had encouraged him to seek psychological help.  Subsequent filings, including those made to the Court and the Federal Circuit, indicate that he was close with his mother until her death, which was sometime after 2012.  Furthermore, in August 2009, the Veteran submitted several lay statements from persons reporting to have been his friend for some time.  Specifically:  A.O. reported being friends with the Veteran for four years and spending Thanksgiving with him in the past; C.B. reported being friends with the Veteran for the previous two years; and M.O. reported having known the Veteran since 2004 and living with him for three years.  While all three of these people noted the Veteran's psychological difficulties, the fact that they wrote letters on his behalf and endorsed friendships with him is indicative of the fact he was not totally socially impaired prior to July 1, 2008.  As the record indicates that the Veteran had some form of relationships with his family and several friends, the Board finds he was not totally socially impaired for the period prior to July 1, 2008.

Turning to his industrial and occupational abilities prior to July 1, 2008, the evidence suggests that while the Veteran did not maintain employment for the entire period, he was periodically employed and thus not totally occupational or industrially impaired.  In this regard, while the Veteran was not working at the time of an April 1996 VA psychiatric examination, he reported he stopped working when he decided to move and visit his family; he expressed plans to return to his previous employment in Washington, DC, in the near future.  While the examiner intimated the Veteran was not currently "fully employable[,]" it is unclear if this was a determination made by the examiner or a theory advanced by the Veteran.  In any event, the examiner did not find the Veteran was totally occupationally impaired.  To the contrary, he opined the Veteran's symptoms only resulted in moderate to severe impairment, an assessment consistent with the assignment of a 70 percent disability rating.  Shortly thereafter, in July 1996, the Veteran's private physician, Dr. R.A., provided him with a letter for his employer noting he had been sick with pharyngitis and could return to work when the symptoms improved.  In numerous submissions and VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) the Veteran reported working in various jobs after 1996 and noted at least one month of employment every year between 1995 and 2008 except in 1998.   See September 2009 "Statement of Unemployability" from the Veteran; VA Forms 21-8940 dated in February 2009 and November 2009; and October 2010 Income-Net Worth and Employment Statement.

Ultimately, the most probative evidence of record indicates the Veteran's symptoms did not result in either social and industrial inadaptability or total social and occupational impairment prior to July 1, 2008.  Indeed, the marked increase in the Veteran's filings with VA and various courts are coincident with the current ratings suggesting his psychiatric disability increased in severity in July 2008.

Further, the Board finds the symptoms the Veteran described prior to July 1, 2008, (panic attacks, agitation, impaired sleep, nervousness, racing thoughts, stress, impaired appetite, and anxiety) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 70 percent rating.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including agitation.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of the rating currently assigned under the Psychotic Disorders Rating Formula or the General Rating Formula as they are not of such a duration, severity, or frequency to result in total social and occupational impairment.  Ultimately, the Board finds that the Veteran's psychotic disorder does not warrant a rating in excess of 70 percent prior to July 1, 2008.

Notably, since July 1, 2008, the Veteran has been in receipt of a 100 percent rating for his psychotic disorder, which is the maximum rating available under DC 9210 and is commensurate with total social and occupational impairment.  A higher rating is not possible under this DC.  

GERD

The Veteran is seeking a higher initial rating for GERD.  

Notably, GERD is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; cf. Copeland, supra.  

Here, the Veteran's GERD has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, DC 7399-7346 which provides ratings for hiatal hernias.  Under DC 7346, a 60 percent disability rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity. 

Importantly, while 38 C.F.R. § 4.114 has been modified during the period on appeal, DC 7346 has not.  Moreover, the DCs that were modified during the appeal relate to the liver, gallbladder, and neoplasms of the digestive system.  Furthermore, the Board finds that, amongst DCs related to the liver, gallbladder, neoplasms, and hiatal hernias, the Veteran's GERD is most appropriately rated under DC 7346, for hiatal hernias.  In this regard, the record does not suggest and the Veteran does not contend that his GERD has impacted his liver, gallbladder or caused neoplasms of the digestive system, whereas there is indication, as discussed above, that the Veteran suffers from hernias and he contends such were caused by his stomach disorder.  Thus, the Board finds that 38 C.F.R. § 4.114, DC 7346 more appropriately captures the nature of the Veteran's GERD for the entirety of the appeal.  

The Board further finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his GERD at any point during the appeal period.  

Initially, while the Veteran reported at the February 2017 DRO hearing and elsewhere that his GERD has been manifested by periods of vomiting, black stool, bloody stool, weight loss, and total incapacitation, these assertions are not supported by the record.  In this regard, the Veteran's reports conflict with the available medical evidence.  Specifically, while receiving medical treatment, the Veteran has credibly reported experiencing stomach and abdominal pain, but he has largely denied any other symptoms.  See August 1995, September 1995, July 1996, October 1997, July 2009, September 2009, October 2009, December 2009, August 2010, December 2010, January 2011, March 2011, August 2012, February 2014, April 2015, and August 2015 treatment records.  Similarly, while the Veteran has routinely claimed that his GERD symptoms have caused material weight loss, the evidence actually suggests that the Veteran's weight has steadily increased during the appeal.  Indeed, he weighed 126 pounds in 1995 and 183.6 pounds in December 2015 indicating a weight gain of nearly sixty pounds since service connection was established.  Indeed, VA clinicians counseled the Veteran regarding his weight several times during the appeal and he was invited to join a VA weight loss program, MOVE!, in November 2011 when he weighed 164.1 pounds, November 2013 when he weighed 176.8 pounds, and in April 2015 when he weighed 174.8 pounds.

In short, the Board finds the Veteran's reports regarding the severity of his GERD lack credibility in light of the lack of contemporaneous evidence to support his assertions, the contradictory reports he provided to medical professionals, the contradictory objective findings, and given his incentive to exaggerate his symptoms in support of his claim for an increased rating.  Buchanan, supra; Caluza, supra; Davidson, supra; see also Cartright, supra.  Nevertheless, the Board has accepted his credible statements regarding abdominal pain and occasional nausea.  The Board has also accepted the other lay statements submitted by the Veteran in which his friends note his stomach pain.

Turning to the probative medical evidence during the appeal, the Board notes that while the Veteran was afforded VA examinations in April 1996, October 2012, and October 2015, the findings documented at such times are largely based on the Veteran's lay reports which have been deemed non-credible.  Nevertheless, it is worth noting that at the April 1996 examination the Veteran only endorsed intermittent abdominal pain that was relieved by antacids and rare black stools.  The examiner did not find the Veteran to be anemic and found questions regarding vomiting and melena were not applicable to the Veteran's case.  At the October 2012 examination the Veteran endorsed occasional nausea, anorexia, and abdominal discomfort but denied vomiting, hematemesis, rectal bleeding, diarrhea, and constipation.  The examiner noted the Veteran's GERD was well controlled with diet and medication.  There were no signs or symptoms of severe recurring symptoms, anemia, weight loss, nausea, vomiting, hematemesis, melena, incapacitating episodes, hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, peritoneal adhesions, or surgical scars.  More recently, at the October 2015 examination, the Veteran again only endorsed pronounced abdominal pain and nausea which occurred at least once a month and lasted for 10 days or more; based on the Veteran's reports, the examiner characterized these recurring symptoms as severe and partially relieved by medication.  There was no evidence of anemia, weight loss, vomiting, hematemesis, or melena.  

Even if the Board accepts the 2015 examiner's findings that the Veteran suffers from two persistently recurrent symptoms, which are based on the Veteran's non-credible lay reports, the Board finds that the Veteran's symptoms did not produce considerable impairment of his health.  In this regard, the Veteran's GERD symptoms did not prevent him from being an active participant in his VA claims or with other proceedings he is pursuing elsewhere.  Moreover, the fact that both the 2012 and 2015 examiners found the Veteran's GERD does not interfere with employment suggests that such symptoms do not produce considerable impairment of his health.  Furthermore, there is no objective evidence of anemia, material weight loss, hematemesis or melena and the 2012 and 2015 examiners specifically found the Veteran did not suffer from such symptoms.  Thus, absent credible evidence of more severe symptoms, a disability rating in excess of 10 percent is not warranted at any point during the appeal.

The Board has considered whether a higher or separate rating is warranted for the Veteran's GERD under any other potentially applicable DC at any time during the appeal period and finds he is not entitled to a higher or separate rating under any other potentially applicable codes ranging from DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  Indeed, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding outlined in § 4.14.  Specifically, the Board finds that the Veteran's GERD does not result in symptomatology that is not contemplated by DC 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation.  

The Board recognizes that the rating criteria for assessing the severity of GERD do not specifically contemplate the use of medication to ameliorate symptoms and that the Veteran has reported the use of medication to treat his symptoms throughout the appeal.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  Nevertheless, the Board finds that, even when considering the symptoms the Veteran may experience when not aided by the ameliorative effect of medication, a higher rating is not warranted as there is no probative evidence indicating that, absent medication, the Veteran would experience considerable or severe impairment of health.  
Other Considerations

The Veteran has been an active participant in his appeal and has submitted vague statements that could be construed as challenging the validity of his examinations or any work performed by VA employees in general.  However, as noted above, pursuant to the presumption of regularity, VA examiners are assumed to have properly discharged their duties absent clear evidence to the contrary.  See Rizzo, supra; Miley, supra.  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity and has instead voiced his general dissatisfaction with the appeals process and with VA.  As he has not demonstrated that the VA examiners were unaware of any significant fact in his case or introduced any evidence that shows a lack of impartiality or incompetence, the Veteran has not met his burden to show that the VA examinations are inadequate and the Board finds his arguments in this regard to be unpersuasive.  Hilkert, supra.  

In reaching its conclusions, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  Further, the Veteran's reports regarding the severity of his GERD have been found to be non-credible.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's disabilities, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.  

The Board notes that the Veteran has submitted numerous medical articles during the course of the appeal and such can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this case, the medical articles submitted by the Veteran do not relate to the current severity of his psychotic disorder or his GERD, and as such, they are not relevant to the increased rating claims decided herein and are afforded no probative weight.

The Board has considered whether staged ratings under Hart, supra, and Francisco, supra, are appropriate for the Veteran's service-connected GERD or whether further staged ratings are appropriate for his psychotic disorder; however, the Board finds that the currently assigned staged rating for his psychotic disorder represents the earliest date of increased psychiatric symptomatology and that the remainder of his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for his GERD or further staged ratings for his psychotic disorder is not warranted.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

V.  TDIU

The Veteran has been in receipt of a 100 percent rating for the entire appeal period.  Specifically, from February 27, 1995, to June 30, 2008, he was in receipt of a TDIU rating and since July 1, 2008, he has been in receipt of a schedular rating of 100 percent for his psychotic disorder.  He contends that since July 1, 2008, he has also been entitled to a TDIU rating based on his service-connected disabilities other than his psychotic disorder.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

As noted in the introduction section above, the AOJ has not yet evaluated the service-connection claims granted herein - bilateral hernias and headaches.  Nevertheless, in this case, whether the Veteran meets the schedular criteria for a TDIU rating based on disabilities other than psychotic disorder is irrelevant as the evidence does not establish that the Veteran has been unable to maintain substantially gainful employment since July 1, 2008, due to his service-connected disabilities other than psychotic disorder.  As such, his claim for a TDIU based on disabilities other than psychotic disorder since July 1, 2008, must be denied.

Initially, the most probative evidence indicates that the Veteran's service-connected disabilities other than psychotic disorder (GERD (established February 27, 1995), tinnitus (established September 4, 2015), erectile dysfunction (ED) (established September 3, 2015), hypertension (January 6, 2016), hernias and headaches), have not prevented him from maintaining substantially gainful employment since July 1, 2008.  To the contrary, 2012 and 2015 VA examiners specifically found the Veteran's GERD does not impact employment; December 2015 and December 2016 VA examiners found the Veteran's ED does not impact employment; an October 2015 examiner found the Veteran's tinnitus does not impact employment; an October 2015 examiner found the Veteran's hypertension does not impact his employment; and a January 2009 examiner found the Veteran's hernias did not cause any functional impairment.  No medical professional has ever opined that the Veteran's headaches impact his employment potential negatively.

Further, the lay and medical evidence of record suggests that the cause of the Veteran's unemployment since July 1, 2008, has been his psychotic disorder.  In this regard, while receiving VA treatment in 2009 the Veteran reported being so preoccupied with his military career and the death of his brother that he made mistakes and lost jobs repeatedly.  Then, in October 2009, the Veteran reported the inability to think clearly, focus, concentrate, or conduct routine matters to the New York State Office of Temporary Disability.  He also reported the inability to think at all.  While receiving psychological treatment in August 2011, a VA clinician noted the Veteran had paranoid ideation centered on previous employers, supervisors, teachers, and VA staff and lacked the ability to maintain minimal personal hygiene.  In March 2012, the Veteran noted he had been unable to maintain employment for his entire life due to his psychiatric disability.  His friend, M.O., echoed this report in March 2015 when she noted the Veteran could not hold a job because of memory issues, mood swings, anger, and the like.  Most recently, at the February 2017 DRO hearing, the Veteran reported his psychotic disorder prevents employment.  As an example, he discussed how his psychological impairments caused him to bring down computer servers at previous employers, creating great financial losses for his employer.  In a June 2016 VA Form 21-8940, the Veteran reported his psychosis disorder had rendered him unable to work since 1989 and in an August, September, and October 2016 VA Forms 21-8940, the Veteran included psychotic disorder in the list of disabilities he alleged rendered him unemployable.  Thus, not only does the record indicate that the Veteran's service-connected disabilities other than psychotic disorder have not rendered him unemployable since July 1, 2008, the record, including the Veteran's own reports, indicate that his psychotic disorder prevented employment thereafter.

Notably, while the Veteran has submitted VA Forms 21-8940 alleging that his service-connected disabilities other than psychotic disorder have interfered with his employment since July 1, 2008, he has also reported non-service connected issues prevented employment.  In this regard, he has routinely argued that his subjective TBI residuals, to include fainting, seizures, and the like, have prevented employment.  As such, the Veteran has not attributed his unemployment since July 1, 2008, to his service-connected disabilities alone and has instead argued that unemployment has been due to the combination of both nonservice-connected and service-connected disabilities.  

In sum, the cumulative evidence of record indicates that the Veteran's service-connected disabilities other than psychotic disorder alone were not of sufficient severity to produce unemployability since July 1, 2008, and a TDIU is therefore not warranted.  See 38 C.F.R. § 4.16.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been submitted, reopening the claim for service connection for loss of vision is denied.
New and material evidence not having been submitted, reopening the claim for service connection for a sleep disorder is denied.

Service connection for a TBI is denied.

Service connection for bilateral inguinal hernias is granted.

Service connection for headaches is granted.

Service connection for a sinus disorder is denied.

Service connection for an eating disorder is denied.

Service connection for a balance disorder is denied.

Service connection for CFS is denied.

Service connection for a seizure disorder is denied.

Service connection for PUD is denied.

Service connection for an esophageal disorder is denied.

Service connection for diabetes is denied.

Service connection for a bladder disorder is denied.

Service connection for a muscle disorder is denied.

An effective date earlier than February 27, 1995, for the grant of service connection for psychotic disorder is denied.

An effective date earlier than February 27, 1995, for the grant of service connection for GERD is denied.
An initial rating in excess of 70 percent for psychotic disorder prior to July 1, 2008, is denied.

An initial rating in excess of 10 percent for GERD is denied.

Entitlement to a TDIU since July 1, 2008, based on service-connected disabilities other than psychotic disorder, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


